                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE

     HOWARD “PAUL” EGGER,                                 )
                                                          )
           Plaintiff,                                     )
                                                          )          Case No. 3:19-cv-495
     v.                                                   )
                                                          )          Judge Atchley
     ELI EVANS,                                           )
                                                          )          Magistrate Judge Poplin
           Defendant.                                     )
                                                          )

                                                      ORDER

          On July 30, 2021, United States Magistrate Judge Debra C. Poplin filed a Report and

 Recommendation [Doc. 41] pursuant to 28 U.S.C. § 636, the Rules of this Court, and the Referral

 Order [Doc. 32]. The Magistrate Judge recommends that Plaintiff’s Motion for Entry of Default

 Judgment [Doc. 31] be GRANTED IN PART AND DENIED IN PART. Specifically, the

 Magistrate Judge recommends that Defendant Eli Evans1 be adjudged for assault and battery and

 intentional infliction of emotional distress, and that default judgment be entered against Defendant

 in the total amount of $350,000.00, which constitutes $175,000.00 in compensatory damages and

 $175,000.00 in punitive damages [Doc. 41 at 20]. No party has filed an objection to the Report

 and Recommendation.2 The Court has nonetheless reviewed the Report and Recommendation, as

 well as the record, and agrees with Magistrate Judge Poplin’s well-reasoned conclusions.


 1
   Plaintiff’s original lawsuit named Piedmont Airlines, Inc., d/b/a American Airlines, Eli Evans, and Marvin Mulder
 as defendants. [Doc. 1]. When Plaintiff filed his Second Amended Complaint, he did not name Mulder as a
 defendant. [See Doc. 13]. On October 15, 2020, Plaintiff and Piedmont Airlines, Inc., d/b/a American Airlines filed
 a Notice of Settlement [Doc. 27] and later a Notice of Voluntary Dismissal [Doc. 28]. Thus, the only remaining
 defendant is Evans.
 2
   Magistrate Judge Poplin advised that the parties had 14 days in which to object to the Report and Recommendation
 and that failure to do so would waive any right to appeal. [Doc. 41 at 19 n.5]; see Fed. R. Civ. P. 72(b)(2); see also
 Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (“It does not appear that Congress intended to require district court
 review of a magistrate judge’s factual or legal conclusions, under a de novo or any other standard, when neither party



Case 3:19-cv-00495-CEA-DCP Document 42 Filed 08/17/21 Page 1 of 2 PageID #: 243
          Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Poplin’s findings of

 fact and conclusions of law as set forth in the Report and Recommendation [Doc. 41]. Plaintiff’s

 Motion for Entry of Default Judgment [Doc. 31] is GRANTED IN PART AND DENIED IN

 PART. Defendant is ADJUDGED for assault and battery and intentional infliction of emotional

 distress, and Plaintiff is awarded $350,000.00, constituting $175,000.00 in compensatory damages

 and $175,000.00 in punitive damages.

          SO ORDERED.

                                                        /s/ Charles E. Atchley, Jr.
                                                        CHARLES E. ATCHLEY, JR.
                                                        UNITED STATES DISTRICT JUDGE




 objects to those findings.”). Even accounting for the additional three days for service provided by Fed. R. Civ. P. 6(d),
 the period in which the parties could timely file any objections has now expired.


                                     2
Case 3:19-cv-00495-CEA-DCP Document 42 Filed 08/17/21 Page 2 of 2 PageID #: 244
